UNITED STATES DISTRICT C()URT
FOR THE DISTRICT OF COLUMBIA F I L E D

.|UL 2 7 2011
Alford Rogers, ) C|erk, U.S. District & Bankruptcy
) Courts for the District of Columbia
Plaintiff, )
)
v. ) Civil Action No. .
) 11 1368
Arthur Pittman, )
)
Defendant. )
MEMORANDUM OPINlON

This matter is before the Court on its initial review of plaintiff’ s pro se complaint and
application for leave to proceed in forma pauperis Pursuant to 28 U.S.C. § 191 S(e), the Court is
required to dismiss a complaint upon a determination that it, among other grounds, is frivolous.
28 U.S.C. § l9l5(e)(2)(B)(i).

Plaintiff, a presumed resident of Rocky Mount, North Carolina, sues an individual located
at 1600 Pennsylvania Avenue, Washington, D.C. (The White House). ln a lengthy handwritten
unpaginated complaint, plaintiff alleges, inter alz`a, that defendant "was hired by several
presidents to assassinate the plaintiff . . . for the purpose of stealing inventions." Compl. at l.
The complaint includes many other bizarre and wholly incredulous allegations. A complaint may
be dismissed under 28 U.S.C. § 1915(€)(2) as frivolous when it describes fantastic or delusional
scenarios, contains "fanciful factual allegation[s]," Nez'tzke v. Willz'ams, 490 U.S. 319, 325
(1989), or lacks "an arguable basis in law and fact." Brandon v. Dism`ct of Columbia Bd. of

Parole, 734 F.Zd 56, 59 (D.C. Cir. 1984). This complaint

  
  
   

separate Order of dismissal accompanies this M

United Sfates District Judge

DATE: Julyz § , 2011